Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claims 1-9, 11-19 and 21-29, the prior art of record does not teach or render obvious the limitations recited in claims 1, 11 and 21, when taken in the context of the claims as a whole, specific to computing a sequence of active status metric data in the historical window based on the streams of metric data, each active status metric data value indicating active or inactive status of a virtual object, each stream of metric data representing usage of one of the virtual resources assigned to the virtual object. Forecasted active status metric data are computed in a forecast interval based on the sequence of the computed active status metric data. Expected active or inactive status of the virtual object over the forecast interval is determine from the forecasted active status metric data. If the virtual object is expected to inactive over the forecast interval, resources assigned to the virtual object are reclaimed and assigned for use by other active virtual objects during the forecasted interval.
Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 11 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
March 23, 2021